By the Court.
The reply of the relator to the answer of the •defendant must be quashed. No reply is allowed by the code in proceedings in mandamus. Section 577 of the code provides that “ no other pleading or written allegation is allowed than the writ and answer.” The allegations of fact in the answer inconsistent with the statements of fact in the writ, will, for the purposes of tb ü proceeding, and to join an issue or issues therein, be deemed controverted, as upon a specific denial, without reply.

Motion granted.